ORDER

PER CURIAM.
Shirley Schultz appeals the summary judgment entered on her claim against Ziercher & Hocker, P.C. and Jeffrey D. Sigmund on her claim for legal malpractice. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).